Name: Commission Implementing Regulation (EU) 2016/605 of 19 April 2016 opening and providing for the administration of a temporary tariff quota for olive oil originating in Tunisia and amending Regulation (EC) No 1918/2006
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  international trade;  Africa;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 20.4.2016 EN Official Journal of the European Union L 104/11 COMMISSION IMPLEMENTING REGULATION (EU) 2016/605 of 19 April 2016 opening and providing for the administration of a temporary tariff quota for olive oil originating in Tunisia and amending Regulation (EC) No 1918/2006 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 187(a) to (e) thereof, Whereas: (1) Article 1 of Regulation (EU) 2016/580 of the European Parliament and of the Council (2) opens, for 2016 and 2017, an annual duty free tariff quota of 35 000 tons for imports into the Union of virgin olive oil originating in Tunisia and falling within CN codes 1509 10 10 and 1509 10 90. (2) Article 3 of Protocol No 1 to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (3) as amended by Article 3(1) of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (4), approved by Council Decision 2005/720/EC (5), opens a tariff quota of 56 700 tons at a zero rate of duty for imports of olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported directly from there to the Union. The opening and administration of that tariff quota is provided for in Commission Regulation (EC) No 1918/2006 (6). (3) For reasons of consistency, it is appropriate to administer the temporary tariff quota of 35 000 tons in the same manner as the permanent tariff quota of 56 700 tons. (4) Commission Regulations (EC) No 1345/2005 (7), (EC) No 1301/2006 (8) and (EC) No 376/2008 (9) should apply without prejudice to the additional conditions and derogations laid down in this Regulation. (5) Article 3 of Regulation (EC) No 1918/2006 that establishes the notification and issuance requirements, the validity period of import licences and the amount of security, should apply, unless this Regulation provides otherwise. (6) To give more flexibility to the operators as regards the use of the quotas for imports of virgin olive oil originating in Tunisia, the obligation to break down by CN code the notification should be abolished. Regulation (EC) No 1918/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 1345/2005, (EC) No 1301/2006 and (EC) No 376/2008 and Article 3 of Regulation (EC) No 1918/2006 shall apply, unless this Regulation provides otherwise. Article 2 1. An annual duty free tariff quota, bearing order number No 09.4033 (the temporary quota), is opened, for 2016 and 2017, in relation to imports into the Union of virgin olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported directly from that country to the Union, subject to the conditions laid down in this Regulation. The volume of the temporary quota shall be 35 000 tons per year. 2. The temporary quota shall be made available only after the entire annual quota, bearing order number No 09.4032, provided for in Article 2 of Regulation (EC) No 1918/2006 has been allocated. 3. The temporary quota shall be opened from 1 January each year. However, for the year 2016, the temporary quota shall be opened from the entry into force of this Regulation until 31 December 2016. Article 3 Licence applications for the temporary quota shall be admissible from the first Monday or the first Tuesday following the entry into force of the implementing act suspending the lodging of applications for the quota bearing order number No 09.4032. In respect of 2016, licence applications for the temporary quota shall be admissible from the first Monday or the first Tuesday following the entry into force of this Regulation. Article 4 In Article 3(2) of Regulation (EC) No 1918/2006, the second sentence is deleted. Article 5 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Regulation (EU) 2016/580 of the European Parliament and of the Council of 13 April 2016 on the introduction of emergency autonomous trade measures for the Republic of Tunisia (OJ L 102, 18.4.2016, p. 1). (3) OJ L 97, 30.3.1998, p. 2. Agreement as last amended by Council Decision 2006/612/EC (OJ L 260, 21.9.2006, p. 1). (4) OJ L 278, 21.10.2005, p. 3. (5) Council Decision 2005/720/EC of 20 September 2005 on the conclusion of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (OJ L 278, 21.10.2005, p. 1). (6) Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (OJ L 365, 21.12.2006, p. 84). (7) Commission Regulation (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil (OJ L 212, 17.8.2005, p. 13). (8) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13). (9) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (OJ L 114, 26.4.2008, p. 3).